    4:20-cv-00244-JD-TER             Date Filed 02/24/21         Entry Number 257            Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                    FLORENCE DIVISION

Michael E. Wolfe,                            )                     Case No.: 4:20-cv-0244-JD-TER
                                             )
                        Plaintiff,           )
                                             )
                    vs.                      )
                                             )                       OPINION & ORDER
Nfn Churray; Officer Kayla Shervey; Nfn )
Moccabello; Nfn Caldwell, Sgt.; Nfn Perks, )
Lt.; Nfn Lasley, Captain; Nfn Toth, Captain; )
Jimmy Pacheco, licensed clinical             )
psychiatrist; Kathy Wyant, Human Servs. )
Coord.; Nfn Early, Associate Warden;         )
Donna Ahley-Harouff, nurse; Amy Enloe, )
field nurse practitioner; Nfn Glen, deputy )
warden; Nfn Osborne, registered nurse,       )
Thomas Overman, registered nurse; Dr.        )
McRee; Nfn Welch, transportation sgt.;       )
L. Harris, registered nurse; Warden, F.C.I. )
Edgefield,                                   )
                                             )
                        Defendants.          )
                                             )

        This matter is before the Court for review of the Report and Recommendation of United

States Magistrate Thomas E. Rogers, III (“Report and Recommendation”), made in accordance

with 28 U.S.C. § 636(b)(1)(A) and Local Civil Rule 73.02(B)(2) of the District of South Carolina1.

Michael E. Wolfe (“Wolfe”) proceeding pro se, filed this action seeking damages based on alleged

civil rights violations pursuant to 42 U.S.C. § 1983. Defendants, Nfn Osborne and Thomas

Overman, filed a Motion to Dismiss for Failure to State a Claim and/or Motion for Summary




1
         The recommendation has no presumptive weight, and the responsibility for making a final determination
remains with the United States District Court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The court is
charged with making a de novo determination of those portions of the Report and Recommendation to which specific
objection is made. The court may accept, reject, or modify, in whole or in part, the recommendation made by the
magistrate judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

                                                       1
   4:20-cv-00244-JD-TER         Date Filed 02/24/21      Entry Number 257        Page 2 of 3




Judgment (“Motion”) under the Federal Rules of Civil Procedure 12(b)(6) on March 27, 2020.

(DE 22.) Plaintiff filed a response in opposition to the Motion on April 10, 2020. (DE 31.)

       Wolfe filed objections to the Report and Recommendation on no objections to the Report

and Recommendation. (DE 74.) However, to be actionable, objections to the Report and

Recommendation must be specific. Failure to file specific objections constitutes a waiver of a

party’s right to further judicial review, including appellate review, if the recommendation is

accepted by the district judge. See United States v. Schronce, 727 F.2d 91, 94 & n.4 (4th Cir.

1984). In the absence of specific objections to the Report and Recommendation of the magistrate

judge, this court is not required to give any explanation for adopting the recommendation. See

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       Upon review, the court finds that Wolfe’s objections are non-specific, unrelated to the

dispositive portions of the magistrate judge’s Report and Recommendation, or merely restate his

claims. Accordingly, after review, the court finds that Wolfe’s objections are without merit.

Therefore, after a thorough review of the report and the record in this case, the court adopts the

Report and Recommendation and incorporates it herein by reference.

       It is therefore ORDERED that the Defendants’ Nfn Osborne and Thomas Osborne Motion

to Dismiss for Failure to State a Claim and/or Motion for Summary Judgment, (DE 22), is granted.

       IT IS SO ORDERED.



                                                            s/Joseph Dawson, III
                                                            Joseph Dawson, III
                                                            United States District Judge

       February 24, 2021
       Greenville, South Carolina




                                                2
   4:20-cv-00244-JD-TER          Date Filed 02/24/21        Entry Number 257         Page 3 of 3




                              NOTICE OF RIGHT TO APPEAL

       Petitioner is hereby notified that he has the right to appeal this order within thirty (60) days

from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                  3
